Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1, 8, and 16 have been amended to correct minor informalities. 

Claim 1
On line 8 of claim 1, “publish state data indicating a state of each home device in the local network” should be --publish state data indicating a state of each home device in a local network--.
On line 19 of claim 1, “acquire a home device in the local network of the specified home device controller” should be --acquire a home device in a local network of the specified home device controller--.



Claim 8
8. (Currently Amended) A home device controller comprising: 
a wireless communication interface connecting the home device controller with (i) a local network of home devices, and (ii) a distributed system of a plurality of home device controllers; 
an input mechanism coupled to one or more sensors; 
one or more processors; and 
one or more memory resources storing an instruction set that, when executed by the one or more processors, causes the home device controller to: 
publish state data indicating a state of each home device in a local network of the home device controller to a message bus of the distributed system, the message bus being accessed by each of the plurality of home device controllers; 
monitor published state data on the message bus, the published state data indicating current states of home devices connected to the plurality of home device controllers; 
detect, from the message bus, a fault condition corresponding to a specified home device controller in the distributed system of the plurality of home device controllers; 
based on the fault condition and a set of acquisition rules of a lease arbitration process, acquire a home device in a local network of the specified home device controller in the distributed system; and 



Claim 16
On line 7 of claim 16, “publish state data indicating a state of each home device in the local network” should be --publish state data indicating a state of each home device in a local network--.
On line 18 of claim 16, “acquire a home device in the local network of the specified home device controller” should be --acquire a home device in a local network of the specified home device controller--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS PARRY whose telephone number is (571)272-8328. The examiner can normally be reached Monday through Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




CHRIS PARRY
Supervisory Patent Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451